Citation Nr: 1821870	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-11 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1979 to September 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2012, the Veteran requested a Board hearing at a local VA office.  In August 2014, he withdrew this request.  See 38 C.F.R. § 20.702(e).

In December 2014 and May 2017, the Board remanded this case for further development.  For the reasons set forth below, this appeal is again being REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran appeals the denial of service connection for hypertension and headaches.  When these issues were last before the Board in May 2017, it was determined that further development was needed, to include obtaining a VA examination and opinion.

The Veteran was afforded a VA examination in July 2017.  During the examination, it was noted that the Veteran reported a history of hypertension symptoms that started around 1987, with his blood pressure fluctuating from high to normal throughout his military career.  The VA examiner opined that hypertension was less likely than not (less than 50 percent probability) incurred in or caused by service.  The VA examiner reasoned, in part, that the Veteran was not on any medication for hypertension during service and that he denied hypertension at separation.  The examiner further commented that the Veteran had normal blood pressure readings at separation and that there was no evidence for hypertension in the records until much later after service.  

Although the Veteran was not diagnosed with hypertension during his active duty service and the majority of his blood pressure reading were below 90mm diastolic and below 160mm systolic, the Board pointed out in the prior remand that the Veteran's service treatment records showed elevated blood pressure readings.  A medical opinion was deemed necessary to determine whether those readings suggested an in-service onset of hypertension and to determine whether the Veteran's current hypertension was etiologically related to service.  

While the Board is mindful that the July 2017 VA examiner acknowledged the normal blood pressure readings at enlistment and separation, the VA examiner did not address whether the several elevated blood pressure readings shown in service suggested an in-service onset of hypertension.  As the VA examiner did not address the in-service elevated blood pressure readings, additional development is required in the form of obtaining an addendum opinion.

The Board also finds that an addendum opinion is needed as to the Veteran's headaches.  To that end, during the most recent VA examination, it was noted that the Veteran reported a history of headaches symptoms that started in 1980, following an accident.  The VA examiner opined that the Veteran's headaches were less likely than not (less than 50 percent probability) incurred in or caused by service.  The VA examiner reasoned, in part, that the September 2013 CT was normal and that headaches secondary to hypertension was diagnosed.  She noted that the Veteran denied headaches at separation and that there was no evidence for headaches in the records until much later after service.  

Despite being requested to do so in the prior remand, the VA examiner did not explicitly address the Veteran's contention that his headaches were related to an August 1980 in-service motor vehicle accident.  In this regard, while the accident in service was mentioned in the examination report, the VA examiner did not provide an express opinion as to any relation, if any, between the Veteran's current headaches and the accident.   

In light of the above, further development is still required.  Once VA undertakes the effort to provide a medical opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In addition, a Board remand confers upon the appellant the right to compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED for the following action:

1. Obtain an addendum opinion as to the etiology of the Veteran's hypertension.  The electronic claims file must be made available to the examiner for review.  Following a review of the record, the examiner must opine whether it is at least as likely as not, i.e., whether it is more than 50 percent probable, that the Veteran's hypertension is related to service.  In doing so, the examiner must discuss whether elevated blood pressure readings in service suggest an in-service onset of hypertension, as follows: January 1985 (145/98 following a right hand injury), April 1986 (150/100), December 1989 (134/96 on a periodic reading during an emergency room visit), December1992 (142/78), November 1994 (160/104 during sinusitis treatment), June 1995 (158/92 during treatment for low back pain), and May 1996 (149/84 during treatment for the eyes).  

The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  If additional examination is required in order to enter an opinion on the matter requested above, such an examination should be scheduled.

2. Obtain an addendum opinion as to the etiology of the Veteran's headaches.  The electronic claims file must be made available to the examiner for review.  Following a review of the record, the examiner must opine: 

(a) Whether it is at least as likely as not, i.e., whether it is 50 percent or more probable, that the Veteran's headaches are related to service.  In doing so, the examiner must explicitly address the Veteran's contention that he began having headaches following his in service motor vehicle accident in August 1980.  The examiner must also address the in-service complaint of headaches in August 1997.  

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that any headache condition was caused or chronically worsened beyond its natural progression (aggravated) by the Veteran's hypertension.

The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  If additional examination is required in order to enter an opinion on the matter requested above, such an examination should be scheduled.

3. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

